DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election with traverse of Species I, Fig. 5, in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that searching the subject matter of species I-VI does not place a serious burden on the Examiner because Species II-VI are variations of Species I, and evaluating claims that are focused on Fig. 4, will have Examiner searching all variations instead of just one Species.  This is not found persuasive because as stated in the Requirement for Restriction dated 09/20/2021, the species are independent or distinct because of the distinct features. The various features of the various species cannot co-exist in a single embodiment, and the claims to the different species recite the mutually exclusive characteristics of such species. Each species would be require a search with a unique text search because each species requires different arrangement of rotor and stator assembly.  Furthermore, finding prior art that covers one species would not cover the other species and would require additional search for the other species.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 2-3, 5, 12-13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Additionally, Claim 8 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.




 Claims 1-20 are pending.  Claims 1, 4, 6-11, 14-16, and 18-20 are examined.

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
Regarding Claim 9:
The recitation “that is configured” (l. 2) is believed to be in error for – that is each configured –.
Regarding Claim 15:
The recitation “the rotor assembly” (l. 1) is believed to be in error for – the rotor assembly of the first electric motor –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-9, 11, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey 2019/0136768.
Regarding Claim 1, Harvey teaches a gas turbine engine 10 (Fig. 1) defining a radial direction and an axial direction, the gas turbine engine 10 comprising: 
a turbine section 16, 17, 18; 
and a compressor section 13, 14 arranged in serial flow order with the turbine section 16, 17, 1, the compressor section 16, 17, 18 comprising a stage of compressor rotor blades [a] (Annotated Fig. 3, below); 
and an electric motor assembly [c] comprising (Annotated Fig. 3, below): 
a rotor assembly 130 coupled to, or integrated within, the stage of compressor rotor blades [a]; 


    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 4, Harvey teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the electric motor assembly [c] is a first electric motor assembly [c], the gas turbine engine 10 further comprises a second electric motor assembly [d] comprising (Annotated Fig. 3, below):
a second rotor assembly 128 coupled to, or integrated within, a second stage of compressor rotor blades [b]; and
a second stator assembly 129 configured for electrical communication with the electricity source (implicit) and operable with the second rotor assembly 128 to rotate the second rotor assembly 128 relative to the second stator assembly 129 and drive the second stage of compressor rotor blades [b] about the axial direction X ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed 
the rotor assembly 130 of the first electric motor assembly [c] is rotatable relative to the second rotor assembly 128 ([0031]; Figs. 2-3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)

Regarding Claim 6, Harvey teaches the invention as claimed and as discussed above for claim 4, and Harvey further teaches
the rotor assembly 130 of the first electric motor assembly [c] is rotatable at a speed of rotation that is less (implicit) than a speed of rotation of the second rotor assembly 128 ([0031]; Figs. 2-3.  Harvey teaches that first rotor assembly 130 rotates with the IP spool and the second rotor assembly 128 rotates with the HP spool.  It is implicit that IP spool rotates at a lower speed then the HP spool, therefore the first rotor assembly 130 rotates at a speed that is less than the rotation speed of the second rotor assembly 128.).

Regarding Claim 8, Harvey teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the electricity source is an electric machine [d] coupled to a rotary component (HP spool) rotatable with the turbine section 16, 17, 18 ([0030-0033]; Fig. 3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 9, Harvey teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the rotor assembly 130 comprises a plurality of magnets (row of permanent magnets) and the stator assembly 131 comprises a plurality of coils (row of coils) that is configured for electrical communication with the electricity source (implicit) ([0030-0032]; Fig. 3).
Regarding Claim 11, Harvey teaches a method for driving a stage of compressor rotor blades [a] for a compressor section 13, 14 of a gas turbine engine 10 about an axial direction X, the gas turbine engine 10 having a turbine section 16, 17, 18 arranged in serial flow order with the compressor section 13, 14 and an electric motor assembly [c] with a rotor assembly 130 rotatable with the stage of compressor rotor blades [a] (Annotated Fig. 3, below), the method comprising:

rotating the rotor assembly 130 of the electric motor assembly [c] relative to the stator assembly 131 of the electric motor assembly [c]; and driving the stage of compressor rotor blades [a] about the axial direction X along with the rotor assembly 130 ([0030-0032]; Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
While Harvey teaches the apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
It is noted that Harvey anticipates the apparatus as claimed. Therefore, Harvey’s apparatus would, in its normal and usual operation, necessarily perform the method, as claimed.  Therefore, claim 11 is rejected as anticipated
Regarding Claim 14, Harvey teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
the electric motor assembly [c] is a first electric motor assembly [c] and the gas turbine engine 10 has a second electric motor assembly [d] that has a second rotor assembly 128 rotatable with a second stage of compressor rotor blades [b] (Annotated Fig. 3, below), the method further comprises:
providing a second electric current to a second stator assembly 129 of the second electric motor assembly [d] from the electricity source (implicit), 
providing the second electric current to the second stator assembly 129 of the electric motor assembly [d] comprises rotating the second rotor assembly 128 of the second electric motor assembly [d] relative to the second stator assembly 129 of the second electric motor assembly [d]; and
driving the stage of second compressor rotor blades [b] about the axial direction X along with the second rotor assembly [d];
the rotor assembly of the first electric motor assembly is rotatable relative to the second rotor assembly ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the electric motor assembly [d], therefore it is implicit that the assembly has electrical configuration with an electricity source.).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 15, Harvey teaches the method as claimed and as discussed above for claim 14, and Harvey further teaches
	rotating the rotor assembly 130 at a first rotational speed (rotate with IP spool), rotating the second rotor assembly 128 at a second rotational speed (rotate with HP spool) that is less (implicit) than the first rotational speed 128 ([0031]; Figs. 2-3.  Harvey teaches that first rotor assembly 130 rotates with the IP spool and the second rotor assembly 128 rotates with the HP spool.  It is implicit that IP spool rotates at a lower speed then the HP spool, therefore the first rotor assembly 130 rotates at a speed that is less than the rotation speed of the second rotor assembly 128.).
Regarding Claim 18, Harvey teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
	generating the electric current with an electric machine [d] that is coupled to a rotary component (HP spool) that is rotatable with the turbine component (HP spool) rotatable with the turbine section 16, 17, 18 ([0030-0033]; Fig. 3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 19, Harvey teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
	the rotor assembly 130 comprises a plurality of magnets (row of permanent magnets) and the stator assembly 131 comprises a plurality of coils (row of coils) that are each configured for electrical communication with the electricity source (implicit) ([0030-0032]; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Linet 2007/0130959. 
Regarding Claim 7, Harvey teaches the invention as claimed and as discussed above for claim 4.  However, Harvey does not teach the rotor assembly of the first electric motor assembly is rotatable at a rotational speed that is less than a rotational speed of the second rotor assembly when the gas turbine engine is operating at a speed greater than a threshold value, and the rotor assembly of the first electric motor assembly is rotatable at a rotational speed that is substantially equal to the rotational speed of the second rotor assembly when the gas turbine engine is operating at a speed less than the threshold value.
Linet teaches that HP and LP bodies (shafts) rotate independently at different speeds and have different operating ranges.  Linet further teaches that LP spool has a range from 900 – 4500 rpms and HP spool has a range from 10000 – 20000 rpms between idle and full speed ([0007]; Linet teaches a threshold value being at idle, at which point LP spool speed is lower than HP spool speed, and below it, implying at the beginning of start up the LP spool speed is about the same to HP spool.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric motor assembly [c] and the second electric motor assembly [d] of Harvey, and have the first and second rotor assemblies 130, 128 respectively, rotate with the LP spool and HP spool speeds, as taught by Linet, such that the first rotor assembly 130 rotates at a lower speed than the second rotor assembly 128, when the gas turbine engine is operating at a speed greater then a threshold value (idle to full speed) and have the rotational speeds be substantially equal when the gas turbine engine is operating at a speed below the threshold value, in order to provide enough speed for takeoff (Linet; [0007]).   

Regarding Claim 16, Harvey teaches the method as claimed and as discussed above for claim 14.  However, Harvey does not teach rotating the rotor assembly at a first rotational speed, rotating the second rotor assembly at a second rotational speed that is less than the first rotational speed when the gas turbine engine is operating at a speed less than a threshold value, rotating the rotor assembly at a first rotational speed, rotating the second rotor assembly at a second rotational speed that is equal to the first rotational speed when the gas turbine engine is operating at a speed greater than the threshold value.
Linet teaches that HP and LP bodies (shafts) rotate independently at different speeds and have different operating ranges.  Linet further teaches that LP spool has a range from 900 – 4500 rpms and HP spool has a range from 10000 – 20000 rpms between idle and full speed ([0007]; Linet teaches a threshold value being at idle, at which point LP spool speed is lower than HP spool speed, and below it, implying at the beginning of start up the LP spool speed is about the same to HP spool.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric motor assembly [c] and the second electric motor assembly [d] of Harvey, and have the first and second rotor assemblies 130, 128 respectively, rotate with the LP spool and HP spool speeds, as taught by Linet, such that the first rotor assembly 130 rotates at a lower speed than the second rotor assembly 128, when the gas turbine engine is operating at a speed greater then a threshold value (idle to full speed) and have the rotational speeds be substantially equal when the gas turbine engine is operating at a speed below the threshold value,, for the same reason as discussed in rejection of claim 7 above.   

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Faller 2015/0104335. 
Regarding Claim 10, 
Faller teaches that the rotor assembly 741 and the stator assembly 742 have a one-to-one ratio between the number of magnets (two magnets) and the number of coils (two coils) ([0003]; Fig. 3).
It would have been an obvious matter to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotor assembly 130 and the stator assembly 131 of Harvey, and arrange the number of magnets and coils having a one-to-one ratio, as taught by Faller, in order to produce a rotatory force to rotate the blades and compress the working fluid (Faller; [0003]).   
Regarding Claim 20, Harvey teaches the method as claimed and as discussed above for claim 19.  However, Harvey does not teach there is a one-to-one ratio between the number of magnets and the number of coils, the plurality of magnets being operable with the plurality of coils to rotate the rotor assembly relative to the stator assembly.
Faller teaches that the rotor assembly 741 and the stator assembly 742 have a one-to-one ratio between the number of magnets (two magnets) and the number of coils (two coils) ([0003]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotor assembly 130 and the stator assembly 131 of Harvey, and arrange the number of magnets and coils having a one-to-one ratio, as taught by Faller, for the same reason as discussed in rejection of claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burkholder 2010/0127496 teaches a gas turbine engine with a first and second electric motor assemblies comprising a rotor assembly with magnets and a stator assembly with coils.  This teaching may also be additionally applicable in making the present independent claims 1 and 11 anticipated by a 35 U.S.C. 102 rejection or, in the alternative, unpatentable under a 35 U.S.C. 103 rejection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741